Citation Nr: 0011010	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C.


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and county service representative


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran, his spouse, and a county service representative 
appeared before a hearing officer at a hearing at the RO in 
April 1999.  At the hearing, the veteran stated that he does 
not have accredited representation in his appeal.  A VA Form 
21-22, appointment of a representative is not of record. 


FINDINGS OF FACT

1.  The veteran was hospitalized at the Birmingham VA Medical 
Center (VAMC) from December 28, 1988 to December 30, 1988 
when he was transferred to the University of Alabama Hospital 
at Birmingham.

2.  On December 30, 1988, the veteran underwent a three 
vessel coronary bypass, including a hypothermic cardioplegia 
induced with blood solution, at the University of Alabama 
Medical Center at Birmingham.  

3.  The veteran was discharged from the University of Alabama 
Medical Center at Birmingham and transferred to the 
Birmingham VAMC on January 2, 1989.

4.  The veteran did not receive a blood transfusion while at 
the Birmingham VAMC or at a facility over which the Secretary 
has direct jurisdiction.

5.  Post transfusion, non-A, non-B hepatitis, now known as 
hepatitis C, was diagnosed in March 1989.

6.  The veteran filed his claim for § 1151 compensation in 
January 1998. 

7.  The veteran suffered no additional disability, including 
hepatitis C, as the result of treatment, including surgery, 
in a VA facility.


CONCLUSION OF LAW

Compensation benefits for hepatitis C pursuant to the 
provisions of 38 U.S.C.A. § 1151 are not warranted under the 
law.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he contracted hepatitis C as a 
result of the blood transfusion during his coronary artery 
bypass in December 1988.  The veteran maintains that although 
the surgical procedure was actually performed at the 
University Medical Center in Birmingham, the Birmingham VAMC 
contracted with the private hospital for such procedure and 
thus was responsible.

The initial question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, whether the veteran has submitted a claim 
that is plausible or capable of substantiation.  The Board 
concludes, for reasons summarized below, that the law, and 
not the evidence, is dispositive of the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for hepatitis C.  
Therefore, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom.  Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, 115 S. Ct. 552 (1994), the Court 
invalidated the provisions of 38 C.F.R. § 3.358(c)(3) (1991), 
holding that 38 C.F.R. § 3.358(c)(3) was inconsistent with 
the plain meaning of 38 U.S.C.A. § 1151 (formerly 38 U.S.C. § 
351), and that the regulation exceeded VA's authority.  The 
VA appealed the Court's holding to the United States Court of 
Appeals for the Federal Circuit, Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993). Subsequently, the Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and was subsequently appealed to the United States 
Supreme Court.  On December 12, 1994, the Supreme Court 
issued its decision in Gardner, affirming the decisions of 
the Court and the Court of Appeals.  Brown v. Gardner, 115 
S.Ct. 552 (1994).  In its decision, the Supreme Court held 
that VA's interpretation of 38 U.S.C.A. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect to the regulation's inclusion of a fault or accident 
requirement.  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
October 1, 1996.  See Pub. L. 104-204, § 422, 110 Stat. 2874, 
2926 (1996).  The purpose of the amendment was, in effect, to 
overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  In a precedent opinion dated 
December 31, 1997, the Acting General Counsel of the VA 
concluded that "all claims for benefits under 38 U.S.C. 
§ 1151, which governs benefits for persons disabled by 
treatment or vocational rehabilitation, filed before October 
1, 1997, must be adjudicated under the provisions of section 
1151 as they existed prior to that date."  VAOPGPREC 40-97 
(Dec. 31, 1997).  

However, in the instant case, the veteran filed his claim in 
January 1998.  Thus, the claim is considered under the 
version of 38 U.S.C.A. § 1151 (West 1991 and Supp. 1998) as 
in effect subsequent to October 1, 1997.  In pertinent part, 
§ 1151 was amended as follows:

(a) Compensation under this chapter and 
dependency indemnity compensation under 
Chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For the purposes of 
this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the 
veteran's willful misconduct and (1) the 
disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(a) of this 
title , and the proximate cause of the 
disability or death was-

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or

	(B) an event not reasonably 
foreseeable.

According to 38 U.S.C.A. § 1701(3)(A), the term, facility of 
the Department, means facilities over which the Secretary has 
direct jurisdiction.  

Evidence of record reflects that the veteran was hospitalized 
at the Birmingham VAMC from December 16 to December 21, 1988 
and from December 28 to December 30, 1988.  The December 1988 
VAMC summary indicates that he was transferred to University 
of Alabama Medical Center for cardiovascular surgery for his 
coronary artery disease.  A January 1989 private hospital 
summary reveals that the veteran was admitted on December 29, 
1988 from Birmingham VAMC and underwent a coronary artery 
bypass grafting and transferred back to the VAMC on January 
2, 1989.  A December 30, 1988 operation report indicated that 
a hypothermic cardioplegia induced with blood solution was 
used during the operation for temporary cardiopulmonary 
bypass.  The veteran was hospitalized at the Birmingham VAMC 
until January 10, 1989.  

A March 1989 VA medical record states that the veteran was 
treated at home for resolving non-A, non-B hepatitis.  VA 
medical records in September 1989 and March 1990 indicate 
that following the veteran's coronary artery bypass grafting, 
he had a complication of post transfusion hepatitis.  
Subsequent VA medical records diagnosed hepatitis C as result 
of the blood transfusion with his coronary artery bypass in 
December 1988. 
  
As noted above, in order to warrant compensation pursuant to 
the amended provisions of 38 U.S.C.A. § 1151, there must be 
demonstrated the presence of additional disability which was 
the result of hospital care, medical or surgical treatment, 
or examination by a VA employee or in a VA facility, i.e., a 
facility over which the Secretary has direct jurisdiction.  
Here, at the time the veteran received blood transfusion, he 
was at a non-VA facility, University of Alabama Medical 
Center.  The Secretary did not have direct jurisdiction of 
such facility.  Based on the aforementioned, the Board 
concludes that the veteran's hepatitis C status was not the 
result of medical treatment, including surgery, performed by 
VA personnel or in a VA facility, to include a facility over 
which the Secretary has direct jurisdiction.  Under such 
circumstances, there is no legal entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
hepatitis C.

As there is no legal basis under the facts of this case for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C, the claim is denied.



ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for hepatitis C are denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


